Citation Nr: 9916799	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-50 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for bursitis of the 
right shoulder with right shoulder pain, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
March 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO continued the 
20 percent evaluation for bursitis of the right shoulder with 
right shoulder pain.  In July 1998, the Board granted a 
30 percent disability evaluation for bursitis of the right 
shoulder with right shoulder pain and a 10 percent evaluation 
for the scar on the right shoulder.  The appellant appealed 
the decision to The United States Court of Appeals for 
Veterans Claims (formerly The United States Court of Veterans 
Appeals) (hereinafter "the Court").

The parties filed a joint motion for remand, which the Court 
granted on January 13, 1999.  [redacted].  In the joint motion for remand, 
the parties noted that the grant of 10 percent for the scar 
on the right shoulder was not in dispute.  The parties 
additionally noted that only the denial of an evaluation in 
excess of 30 percent for bursitis of the right shoulder with 
right shoulder pain was being appealed.  The parties 
determined that the Board had not properly applied the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the parties stated that the Board did not 
provide a discussion as to the applicability of any of the 
factors in 38 C.F.R. §§ 4.40, 4.45 (1998).  

The Board notes that in a June 1999 statement, the 
appellant's representative stated that, "[T]he issue of 
unemployability is necessarily intertwined with the degree of 
impairment and must be adjudicated with the issues of this 
case."  The RO has not adjudicated a claim for a total 
rating for compensation based upon individual 
unemployability, and thus, such issue would not properly be 
before the Board.  Additionally, the Board does not find that 
a claim for a total rating for compensation based upon 
individual unemployability is inextricably intertwined with 
the issue of an evaluation in excess of 30 percent for the 
right shoulder with right shoulder pain.  If the appellant 
wishes to file a claim for a total rating for compensation 
based upon individual unemployability, then he should submit 
a claim for such.  Therefore, the Board will not address a 
claim for a total rating for compensation based upon 
individual unemployability because such claim has not been 
the subject of a rating decision, a notice of disagreement, a 
statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over this issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Bursitis of the right shoulder with right shoulder pain is 
currently manifested by severe limitation of motion.


CONCLUSION OF LAW

Bursitis of the right shoulder with right shoulder pain is 
40 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 
5201 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for bursitis of the right 
shoulder with right shoulder pain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant has been recently examined 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for bursitis of the right shoulder with 
right shoulder pain was granted by means of an October 1989 
rating decision.  The RO assigned a 20 percent disability 
evaluation and based its decision on service medical records 
and a VA examination.

A February 1995 VA outpatient treatment report shows that the 
appellant complained of right shoulder pain for the last ten 
days.  The examiner noted that the right shoulder was painful 
to touch.  Muscle strength on the right arm was 5/5 with 
extension and 4+/5 with flexion.  Abduction was approximately 
45 degrees.  The examiner noted that x-rays of the right 
shoulder showed no dislocation and no fracture.  The 
diagnosis was rotator cuff injury.  In August 1995, the 
appellant complained of right shoulder pain for the past 
three or four weeks.  The appellant reported no new trauma.  
Upon physical examination, the examiner noted that the 
appellant had decreased range of motion secondary to pain.  
There was decreased sensation to light touch and no tingling.  
The diagnosis was right shoulder pain with exacerbation of 
unknown etiology.  Later that month, a VA examiner noted that 
the appellant had severe pain with limited range of motion.  
Flexion was 100 degrees and external rotation was 30 degrees.  
The appellant right shoulder was positive for apprehension 
and relocation.  The assessment was shoulder instability.  
The appellant underwent right shoulder surgery in November 
1995 because of instability and dislocation of the right 
shoulder.  

In December 1995, the appellant was seen for follow up.  His 
incision was noted to be well healed.  Forward flexion was 
90 degrees, abduction was 90 degrees, external rotation was 
5 degrees, and internal rotation was 40 degrees.  Motor 
strength and sensory were noted to be intact.  Two weeks 
later, his forward flexion was 150 degrees, abduction was 
95 degrees, and external rotation was 0 degrees.  Motor 
strength was noted to be 5/5.  

The appellant underwent a VA examination in May 1996.  The 
appellant reported that since the November 1995 surgery he 
had continued to have pain in the right shoulder and 
decreased range of motion.  Examination of the right shoulder 
revealed a four-inch acromioclavicular scar which was tender 
and well healed.  There was no swelling about the joint.  
Forward flexion was 110 degrees and then acute pain began.  
Abduction was 100 degrees with acute pain.  Internal and 
external rotation were 45 degrees with acute onset of pain.  
The diagnosis was postoperative dislocation of the right 
shoulder with persistent bursitis and marked decreased range 
of motion.  X-rays of the right shoulder were taken in August 
1996.  There was no evidence of fracture or dislocation.

The appellant had an RO hearing in January 1997.  He stated 
that before the November 1995 surgery that his right shoulder 
would pop out of the socket about five to eight times a day.  
The appellant stated that he was unable to close his hand all 
the way.  He reported that when it would rain or get cold 
that his right shoulder would hurt more than usual.  He 
stated that he took Motrin for the pain when he needed it.  
He noted that his shoulder was stiff in the morning and that 
it took about a half hour before it would loosen up.  He 
stated that his right arm was smaller than his left arm 
because he could no longer lift weights anymore.  The 
appellant reported that he had been an electrician and was 
unable to go back to that line of work because of the 
shoulder pain.  He stated that his right shoulder no longer 
came out of the socket and that he had limited range of 
motion.  

The appellant underwent a VA examination in February 1997.  
Examination of the right shoulder revealed a three-inch 
acromioclavicular scar which the VA examiner noted was well 
healed but very tender.  Forward flexion was possible to 
90 degrees with acute onset of pain.  Abduction was 
impossible due to severe pain.  The examination was 
discontinued at that point.  The diagnoses were postoperative 
dislocation injury of the right shoulder with marked 
decreased range of motion and chronic, recurrent bursitis of 
the right shoulder with marked decreased range of motion.  

In April 1997, the appellant was seen for follow up as to his 
right shoulder.  Upon physical examination, the VA examiner 
noted that the appellant was tender on the anterior part of 
the shoulder over the incision.  The appellant's range of 
motion was 90 degrees of forward flexion, 0 degrees external 
rotation, and 90 degrees internal rotation.  Passive range of 
motion was 120 degrees forward flexion, 45 degrees external 
rotation, and 90 degrees internal rotation.  Motor strength 
was 5/5.  He had a negative apprehension sign and no 
instability on testing.  The assessment bursitis right 
shoulder status post two reconstructive shoulder procedures.

The appellant testified before this Board Member in April 
1998.  The appellant reported that his right shoulder would 
dislocate between one and three times per week.  He stated 
that when his right shoulder would pop out of the socket that 
it was very painful and that he had to whack his arm against 
the wall to get it back into the socket.  The appellant 
stated that he had difficulty sleeping because of the pain.  
He stated that he was unable to do things around the house 
like mow the lawn.  He noted that he was unable to finish the 
February 1997 examination because he was in so much pain.  
The appellant stated that he still was unable to abduct or 
adduct his right arm.  He testified that he had to carry his 
daughter with his left arm because he was afraid of dropping 
her if he held her with his right arm.  The appellant stated 
that he took Percocet when his right shoulder would bother 
him, but that he did not take it everyday.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The appellant has stated that he is right-handed and thus the 
ratings provided are those of the major hand only.  The 
Rating Schedule provides that limitation of motion of the 
major arm to no higher than shoulder level warrants a 20 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5201 
(1998).  A 30 percent evaluation is assignable when motion is 
possible only to midway between the side and shoulder level.  
Id.  Motion to no more than 25 degrees from the side warrants 
a 40 percent evaluation.  Id.   Under Diagnostic Code 5202, a 
20 percent evaluation is warranted for malunion of the 
humerus with moderate deformity or recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  38 C.F.R. 
Part 4, Diagnostic Code 5202 (1998).  A 30 percent evaluation 
may be granted when there is malunion of the humerus with 
marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  Id.  A 50 percent evaluation would be in 
order for fibrous union of the humerus.  Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 40 percent evaluation for bursitis of 
the right shoulder with right shoulder pain.  The medical 
evidence reveals that the appellant was having instability in 
his right shoulder, which prompted the November 1995 surgery.  
After that, the appellant's right shoulder was not 
dislocating.  X-rays taken in August 1996 revealed no 
evidence of dislocation.  At the January 1997 RO hearing, the 
appellant stated that his shoulder no longer came out of the 
socket, although he noted that he had limited range of 
motion.  In April 1997, a VA examiner noted that the 
appellant had a negative apprehension sign and no instability 
on testing.  However, at the April 1998 hearing, the 
appellant reported that his right shoulder was dislocating 
one to three times per week.  The appellant complained of 
constant pain, which was worse when the shoulder would 
dislocate.

Although the appellant's right shoulder was no longer 
dislocating as frequently as it had been prior to the 
surgery, he continued to complain of pain and added 
complaints of decreased range of motion in his right 
shoulder.  In February 1997, the VA examiner noted that 
abduction was impossible due to severe pain.  The VA examiner 
stated that the appellant had marked decreased range of 
motion.  At the appellant's April 1998 Board hearing, he 
stated that he still could not abduct or adduct his right arm 
from the side of his body.  Under Diagnostic Code 5201, a 
40 percent disability evaluation is warranted when limitation 
of motion of the arm is limited to 25 degrees from the side.  
See 38 C.F.R. Part 4, Diagnostic Code 5201.  Based on the 
appellant's credible testimony at the April 1998 hearing, and 
the findings in the VA medical records, particularly the 
February 1997 VA examination report, the Board finds that his 
bursitis of the right shoulder with right shoulder pain is 
40 percent disabling.  The appellant has stated that he is 
unable to move his arm from the side of his body, which has 
been substantiated by a medical professional.

An evaluation in excess of 40 percent, however, is not 
warranted.  The appellant is at the maximum evaluation for 
Diagnostic Code 5201, and thus an evaluation in excess of 
40 percent is not available under that Diagnostic Code.  The 
medical evidence of record has not shown that the appellant 
has a fibrous union of the humerus to warrant a 50 percent 
evaluation, nonunion of the humerus to warrant a 60 percent 
evaluation, nor loss of head of the humerus to warrant an 
80 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
5202.

Additionally, in making the determination that the 
appellant's bursitis of the right shoulder with right 
shoulder pain is 40 percent disabling and no more, the Board 
has specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the analysis in DeLuca does 
not assist the appellant, as he is receiving the maximum 
disability evaluation for limitation of motion of the arm.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist); see also 38 C.F.R. 
Part 4, Diagnostic Code 5201. 

The appellant is competent to report his symptoms; however, 
to the extent that he has described that his service-
connected bursitis of the right shoulder with right shoulder 
pain warranted an evaluation in excess of 30 percent, the 
Board agrees and has granted a 40 percent evaluation.  Even 
accepting the appellant's statements and testimony as true, 
an evaluation in excess of 40 percent is not warranted.  
Taking his contentions and testimony into account and the 
medical findings, an evaluation in excess of 40 percent for 
bursitis of the right shoulder with right shoulder pain is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A 40 percent evaluation for bursitis of the right shoulder 
with right shoulder pain is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

